          Case 2:19-cv-00024-SEH Document 127 Filed 09/30/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                     BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,
                                                     No. CV 19-24-BU-SEH
                                Plaintiff,

vs.                                                  ORDER

EMPLOYERS MUTUAL
CASUALTY COMPANY; and
SENTINEL INSURANCE
COMPANY LIMITED,

                                Defendants.




      On September 25, 2020, all claims involving Those Certain Underwriters of

Lloyd's of London Subscribing to Various Policy Numbers were dismissed. 1 The

Court retains diversity jurisdiction of the unresolved controversies among the

remaining parties: Nautilus Insurance Company (Plaintiff), Employers Mutual


      1
          Doc. 123; Fed. R. Civ. P. Rule 41(a)(2).
Case 2:19-cv-00024-SEH Document 127 Filed 09/30/20 Page 2 of 2
